ICJ_090_OilPlatforms_IRN_USA_2003-11-06_JUD_01_ME_03_FR.txt. 225

OPINION INDIVIDUELLE DE M™ LE JUGE HIGGINS

[Traduction]

Caractère juridique de l'article XX comme moyen de défense — Le dispositif
n'énonce généralement pas de constatations sur les moyens de défense — Règle
ultra petita — Exceptions fondées sur le caractère nécessaire et souhaitable des
mesures adoptées — Ces exceptions ne sont ni l'une ni l'autre applicables en
l'espèce — La liberté de choix des motifs s'exerce dans le cadre de la règle ultra
petita — Le critère de preuve exigé n'est pas défini — Il faut traiter les éléments
de preuve sur un pied d'égalité et dans la transparence — Droit international et
interprétation de l'alinéa d) du paragraphe 1 de l’article XX — Interpréter par
rapport au droit international et écarter le droit applicable sont deux choses dif-
Jérentes — Il y a incompatibilité avec l'arrêt de 1996.

1. J’ai voté pour le dispositif, parce que, dans ses conclusions finales,
l’Iran demandait à la Cour de dire que les actions militaires dirigées par
les Etats-Unis contre les plates-formes pétrolières dont il est fait état dans
la requête constituaient une violation du paragraphe 1 de l’article X du
traité d’amitié et que la Cour a décidé qu’elle «ne saurait faire droit à
[cette] conclusion». Les raisons pour lesquelles je souscris à ce rejet sont
essentiellement celles que la Cour expose aux paragraphes 79 à 98 de
l’arrêt. Je souscris également au rejet par la Cour, au paragraphe 2 du
dispositif, de la demande reconventionnelle des Etats-Unis.

2. Toutefois, je crois utile d’expliquer qu’à mon avis une conclusion
relative à l’alinéa d) du paragraphe 1 de l’article XX du traité n’a pas à
figurer dans le dispositif du tout, d’autant moins qu’elle constitue dans ce
dispositif la première des questions tranchées par la Cour. En outre, cer-
tains éléments de l’exposé des motifs et de la méthodologie retenus par la
Cour me paraissent douteux.

LE CARACTÈRE DE L'ARTICLE XX

3. La Cour a défini de plusieurs façons le caractère de l’article XX et des
dispositions comparables figurant dans d’autres traités. Dans l’affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci ( Nica-
ragua c. Etats-Unis d'Amérique), la Cour dit de la clause comparable du
traité d’amitié, de commerce et de navigation qu’elle «définit les cas dans
lesquels le traité prévoit lui-même des exceptions au caractère général de ses
autres dispositions» (fond, arrêt, C.I.J. Recueil 1986, p. 116, par. 222).
Ailleurs, la Cour dit de l’article XXI du traité d’amitié, de commerce et de
navigation liant le Nicaragua et les Etats-Unis qu’il donne des critères en
vertu desquels des violations apparentes du traité sont peut-être «néan-
moins justifiables » (C.Z.J. Recueil 1986, p. 136, par. 272, et p. 139, par. 278).

68
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 226

4. Je me permets de dire que ces autres jugements sont tous préférables
à unique indication énoncée dans l’arrêt de 1986 aux termes de laquelle
cet article XXI du traité confère à chacune des parties «la faculté de déro-
ger aux autres dispositions de cet instrument» (C.J. Recueil 1986,
p. 117, par. 225). Le terme «dérogation» s’entend généralement de la
faculté invoquée par l’une des parties pour s’abstenir d’appliquer pendant
un temps déterminé les conditions prescrites par une clause particuliére.
Or, ni l’article XX du traité conclu par l’Iran et les Etats-Unis ni l’ar-
ticle X XI du traité conclu par le Nicaragua et les Etats-Unis ne paraissent
étre une clause dérogatoire au sens normalement attribué a ce terme. Ces
clauses représenteraient en fait, comme la Cour l’a dit ailleurs à maintes
reprises, des moyens de défendre ou de justifier des actes qui auraient
normalement constitué des violations d’une obligation contractée en
vertu du traité considéré. En l’espèce, la Cour a également précisé que
Valinéa d) du paragraphe 1 de l’article XX doit être considéré comme une
défense (exception préliminaire, C.I.J. Recueil 1996 (IT), p. 811, par. 20).

5. Nonobstant la façon dont la Cour a qualifié la disposition compa-
rable en 1986 et nonobstant la façon dont elle a qualifié l’article XX en
1996 lors de la phase de l’affaire consacrée à l’exception préliminaire, les
Etats-Unis ont adopté sur cette disposition une attitude assez différente.
Ils ont dit en effet a la Cour: «L’article XX n’est pas une limitation de
Particle X ... l’article XX est une disposition de fond qui, en même temps
et sur le même plan que l’article X, définit et délimite les obligations des
Parties.» (CR 2003/12, p. 14.) La Cour, après avoir cité ce passage dans
son arrêt, poursuit: «Sur cette base, les Etats-Unis estiment que l’ordre
dans lequel les questions seront abordées relève de la discrétion de la
Cour.» (Arrêt, par. 36.) Et c’est l’argument que la Cour utilise pour jus-
tifier l'énoncé, dans le dispositif, de constatations relatives à l’alinéa d)
du paragraphe 1 de l’article XX avant qu’elle aborde le paragraphe 1 de
l’article X.

6. Toutefois, quand on lit ces membres de phrase non pas isolément
mais dans le cadre de l’exposé global de la thèse des Etats-Unis, c’est un
autre tableau qui se dessine. Avant de dire que l’ordre des questions à
aborder relevait de la discrétion de la Cour, les Etats-Unis introduisaient
nettement cette idée par les explications suivantes:

«si la Cour conclut que les actions américaines n’ont pas violé le
principe de la liberté de commerce et de navigation de l’article X, elle
n’a plus besoin de se demander si ces actions étaient légitimées par la
protection des intérêts essentiels de sécurité de l’article XX. A
l'inverse, si la Cour conclut que les actions américaines étaient «jus-
tifiées» par la protection des intérêts essentiels de sécurité de l’ar-
ticle XX, elle n’a plus besoin de se demander si ces actions contreve-
naient au principe de la liberté de commerce et de navigation de
l’article X.» (CR 2003/11, p. 16.)

7. Bien entendu, pour établir définitivement s’il y a eu violation d’une
obligation conventionnelle, la Cour doit absolument examiner toutes les

69
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 227

justifications ou tous les moyens de défense que produit le défendeur sur
un comportement qui paraît porter atteinte aux droits du demandeur.
C’est la un exercice parfaitement normal auquel la Cour se livre constam-
ment. Mais il s’agit simplement d’adopter la motivation sur laquelle la
conclusion définitive sera fondée. La Cour va prendre en considération la
défense invoquée pour aboutir à une conclusion tendant à accueillir ou
non la demande, et c’est cette dernière conclusion qui constitue alors le
dispositif.

8. Normalement la Cour ne fait pas de l’acceptation ou du rejet d’un
moyen de défense qui lui a été présenté un élément de son dispositif. En
fait, dans toute la jurisprudence de la Cour permanente ou de la Cour
actuelle, il n’existe guère qu’un seul autre exemple d’affaire où le rejet
d’un éventuel moyen de défense figure dans le dispositif lui-même, et il
s’agit de l’arrêt de 1986 rendu dans l’affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d'Amérique). Dans cette affaire, l’argument des Etats-Unis, lesquels
justifiaient leur action par la légitime défense collective, a été rejeté dans
le dispositif. On peut se demander si l’absence des Etats-Unis lors de la
phase de l’examen au fond n’a pas joué un rôle dans cette façon de faire
inhabituelle de la part de la Cour mais on n’a pas la réponse. Et il faut
en outre noter que le Nicaragua avait, dans ses conclusions finales,
demandé à la Cour de «dire et juger que les Etats-Unis [avaient] violé
les obligations de droit international indiquées dans ... le mémoire»
(C.LJ. Recueil 1986, p. 19-20) et, dans son mémoire, le Nicaragua avait
fort longuement exposé ce point (mémoire du Nicaragua, C.1.J. Mé-
moires, Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d'Amérique), vol. IV, p. 51-54,
75-83). Cet élément particulier des conclusions du Nicaragua fait tota-
lement défaut en l’espèce.

LA RÈGLE ULTRA PETITA

9. Dans sa requête introductive d’instance de novembre 1992, l'Iran a
demandé à la Cour de se prononcer sur cing points. Le premier point (a))
visait la compétence. Les deuxième et troisième points (b) et c)) visaient
à constater des violations d’obligations contractées au titre de l’ar-
ticle premier et du paragraphe 1 de l’article X du traité d’amitié et au titre
du droit international. Les quatrième et cinquième points (d) et e)) por-
taient sur les réparations demandées.

10. Dans ses écritures relatives à la compétence de la Cour, l'Iran
a prétendu que les Etats-Unis avaient enfreint le paragraphe 1 de l’ar-
ticle IV du traité et l’Iran a évoqué la question dans ses conclusions.

11. En mars 2003, quand l'Iran a présenté ses conclusions finales, la
Cour s’était déjà prononcée sur la compétence dans son arrêt du 12 dé-
cembre 1996 et il y avait eu aussi la procédure orale sur le fond. Dans les
paragraphes 2 et 3 de ses conclusions finales, l’Iran a demandé à la Cour

70
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 228

de se prononcer sur les réparations. L’Iran ne demandait plus à la Cour
qu’une seule constatation de fond qu’il énonçait, au paragraphe | de ses
conclusions finales, comme suit:

«En attaquant et en détruisant, les 19 octobre 1987 et 18 avril
1988, les plates-formes pétrolières mentionnées dans la requête de
l'Iran, les Etats-Unis ont manqué à leurs obligations vis-à-vis de
Iran au regard du paragraphe | de l’article X du traité d’amitié,
et … la responsabilité de ces attaques incombe aux Etats-Unis.»
(Arrêt, par. 20.)

12. Par opposition aux demandes qu’il formule dans sa requête et lors
de la phase consacrée à l’exception préliminaire, l’Iran, dans ses conclu-
sions finales, ne demande donc plus à la Cour de se prononcer sur l’ar-
ticle premier du traité d’amitié, sur le paragraphe 1 de l’article IV, sur
l’article X hormis son paragraphe 1, ni sur le droit international. Et
jamais, du début à la fin, l’Iran ne demande à la Cour de formuler la
moindre constatation sur l’alinéa d) du paragraphe 1 de l’article XX.

13. La Cour explique la façon de faire inhabituelle qu’elle adopte en
se prononçant dans le dispositif sur l’alinéa d) du paragraphe 1 de l’ar-
ticle XX par le principe selon lequel elle «reste libre dans le choix des
motifs sur lesquels elle fondera son arrêt» (paragraphe 37, où la Cour cite
ainsi l’affaire de l’ Application de la convention de 1902 pour régler la
tutelle des mineurs, arrêt, C.I.J. Recueil 1958, p. 62). Cette liberté n’est
bien entendu pas illimitée. Comme elle le dit dans l’arrêt rendu dans
l’affaire du Droit d'asile (C.I.J. Recueil 1950, p. 402): «la Cour a le
devoir de répondre aux demandes des parties telles qu’elles s’expriment
dans leurs conclusions finales, mais aussi celui de s’abstenir de statuer sur
des points non compris dans lesdites demandes ainsi exprimées ».

14. En même temps, il est bien établi que la règle u/tra petita ne saurait
empêcher la Cour d’aborder certains points «si elle l’estime nécessaire ou
souhaitable, ... dans les motifs de son arrét» (Mandat d’arrét du 11 avril
2000 (République démocratique du Congo c. Belgique), arrêt, C.I.J.
Recueil 2002, p. 19, par. 43). Il est donc arrivé exceptionnellement que la
Cour estime nécessaire de développer une conséquence de ses constata-
tions parce que les parties auront besoin de la connaître (Délimitation
maritime et questions territoriales entre Qatar et Bahreïn (Qatar c.
Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 117, par. 252, point 2) b)).
Et il est arrivé à l’occasion que la Cour juge souhaitable d’inclure dans
son dispositif une disposition énonçant sous forme d’obligation un enga-
gement qui a été pris ou une déclaration solennelle qui a été faite lors de
la procédure orale (/le de Kasikili/Sedudu (BotswanalNamibie), arrêt,
C.LJ. Recueil 1999 (IT), p. 1108, par. 104, point 3); Frontière terrestre et
maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria; Guinée
équatoriale (intervenant) ), arrêt, C.I.J. Recueil 2002, p. 457, par. 325,
point V) C)). La Cour a également jugé souhaitable de rappeler à l’en-
semble des Etats qu’ils ont l’obligation de négocier pour réaliser un désar-
mement nucléaire (Licéité de la menace ou de l'emploi d'armes nucléaires,

71
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 229

avis consultatif, C.I.J. Recueil 1996 (I), p. 267, par. 105, point 2) F)). Et
aucune de ces décisions n’a amené la Cour à établir qu’une des parties
avait agi contrairement au droit international quand l’autre partie n’avait
pas demandé dans sa conclusion finale que la Cour se prononce sur ce
point de droit.

15. Il est difficile de voir pourquoi il est nécessaire ne serait-ce que
d’aborder l’alinéa d) du paragraphe 1 de l’article XX, et encore moins
pourquoi il faudrait le faire dans le dispositif. En l’espèce, la Cour n’a pas
même atteint le premier obstacle (la violation de droits conventionnels)
qui impose d’examiner s’il existe en l’occurrence un moyen de défense ou
une justification. Si tel avait été le cas, on aurait pu s’attendre à ce que la
Cour appuie une part de sa motivation sur une analyse des dispositions
de l’alinéa d) du paragraphe 1 de l’article XX — sans que, même alors,
cela doive figurer dans le dispositif. En l’espèce néanmoins, la Cour
consacre de vastes pans de son arrêt et une part de son dispositif à un
élément ne faisant l’objet d’aucune demande dans les conclusions du
demandeur qui ait le caractère d’un moyen de défense à l’encontre d’une
violation — violation dont la Cour n’a pas encore établi et n’établit pas
la réalité.

16. La Cour cherche apparemment à demeurer dans le cadre de la doc-
trine u/tra petita en soulignant qu'il est souhaitable de formuler une cons-
tatation sur l’alinéa d) du paragraphe 1 de l’article XX alors que, pour-
tant, l’Iran n’a pas demandé de constatation de cet ordre dans ses
conclusions finales. Comme ces «raisons d'opportunité» ont trait à l’inclu-
sion d’une constatation relative à l’alinéa d) du paragraphe 1 de l’ar-
ticle XX dans les motifs et aussi dans le dispositif, d’une part, et, de l’autre,
à la place consacrée à cette constatation dans le dispositif, et ce sera la
première place, il convient de traiter ensemble ces deux aspects.

17. La Cour estime que des «considérations particulières incitent à
examiner l’application de l’alinéa d) du paragraphe 1 de l’article XX
avant d’aborder le paragraphe 1 de l’article X» (arrêt, par. 37). Les
mêmes considérations m'’incitent à adopter la position opposée.

18. Les considérations qu’invoque la Cour sont que «le différend ini-
tial entre les Parties portait sur la licéité des actions menées par les Etats-
Unis, à la lumière du droit international relatif à l’emploi de la force»
(par. 37) et que «les deux Parties conviennent que la présente affaire est
loin d’être sans incidences en matière d’emploi de la force ...» (par. 38).

19. En 1996, la Cour savait très bien qu’un différend de caractère
général opposait les Parties dans le cadre duquel elles faisaient l’une et
l’autre état de l’emploi illicite de la force par la partie adverse. L’impor-
tance accordée par l'Iran, lors des exceptions préliminaires, à l’article pre-
mier du traité n’était qu’un élément parmi beaucoup d’autres qui
prouvent que l'Iran ne s’intéressait véritablement et exclusivement
qu’à l’emploi de la force. L’Iran n’a pas communiqué de solides données
économiques et commerciales lors de la phase du fond pour étayer la vio-
lation à ses dépens, dont il faisait état, de la liberté de commerce et de
navigation, montrant à nouveau par là à quoi il s’intéressait vraiment.

12
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 230

L'absence de protestation officielle de sa part quand les Etats-Unis, en
octobre 1987, ont imposé leur embargo sur le pétrole brut est également
très étonnante et significative car elle permet de penser que l'Iran n’a
jamais éprouvé beaucoup d’inquiétude face à des mesures susceptibles de
soulever des questions juridiques au sujet de l’obligation d’assurer la
liberté de commerce qui est prescrite au paragraphe 1 de l’article X du
traité de 1955.

20. Quoi qu’il en soit, la Cour en 1996 a constaté qu’elle ne pouvait
avoir compétence ni en se fondant sur l’article premier (même si ledit ar-
ticle était utile aux fins de l’interprétation du traité dans son ensemble) ni
sur le paragraphe 1 de l’article IV. En revanche, il était peut-être encore
possible de montrer que les actions militaires des Etats-Unis avaient
porté atteinte à la liberté de commerce garantie entre les deux pays par le
paragraphe 1 de l’article X du traité et la question dont la Cour a autorisé
l'examen au fond ne portait pas sur la licéité de l’emploi de la force par
rapport au droit international, y compris le droit de la Charte, il s’agissait
d’«un différend quant à l'interprétation et à l’application du para-
graphe 1 de l’article X du traité de 1955» (C.I.J. Recueil 1996 (IT), p. 820,
par. 53). La Cour a dit avoir compétence pour connaître des demandes
formulées par l’Iran au titre de cette disposition (ibid., p. 821, par. 55). La
Cour a en outre rattaché les questions relatives à l’emploi de la force à la
prescription énoncée au paragraphe 1 de l’article X du traité en consta-
tant que toute action de l’une des parties au traité peut en principe violer
une obligation découlant dudit traité «quels que soient les moyens utilisés
à cette fin» (ibid., p. 811, par. 21).

21. Ayant clairement expliqué en 1996 que l’alinéa d) du paragraphe 1
de l’article XX «offre seulement aux Parties une défense au fond qu'il
leur appartiendra, le cas échéant, de faire valoir le moment venu» (C.I.J.
Recueil 1996 (II), p. 811, par. 20), la Cour, pour que ce cas se présente
effectivement, devrait d’abord constater que les mesures adoptées consti-
tuent violation de l’accord conclu au paragraphe 1 de l’article X, aux
termes duquel: «Il y aura liberté de commerce et de navigation entre
les territoires des deux Hautes Parties contractantes.» (Jbid., p. 817,
par. 37.)

22. Il est on ne peut plus clair que la Cour a tenu à limiter l’exercice de
sa compétence à une analyse ultérieure du point de savoir si les actions
militaires des Etats-Unis ont violé cette liberté de commerce et de naviga-
tion. Le «différend initial» est sans pertinence à l’heure actuelle et il est
inopportun qu’en 2003 la Cour traite le paragraphe 1 de l’article X du
traité comme s’il fallait le rajouter au «différend initial» au sujet duquel,
en 1996, elle a estimé ne pas avoir compétence.

23. Dans l’affaire des Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci (Nicaragua c. Etats-Unis d’ Amérique), la Cour n’a
pas traité l’article XXI comme si le «différend initial» portait sur l'emploi
de la force et que cet emploi de la force «était loin d’être sans inci-
dences». En réalité, la Cour a nettement assigné pour fonction à cet
article XXI du traité d’amitié, de commerce et de navigation conclu entre

73
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 231

le Nicaragua et les Etats-Unis de permettre de vérifier s’il était possible de
défendre ou de justifier une atteinte portée à un droit découlant d’un
traité. La Cour a constaté que diverses dispositions dudit traité avaient
effectivement été violées. Comme la Cour le dit alors, après avoir constaté
une violation du paragraphe 1 de l’article XIX relatif à la liberté de navi-
gation, «reste à savoir si l’article XXI pourrait justifier cette action»
(C.I.J. Recueil 1986, p. 139, par. 278). En l’espèce, ce premier obstacle
— c’est-à-dire une violation du paragraphe 1 de l’article X du traité — ne
s’est pas manifesté. Invoquer le «différend initial» et «l’incidence » impor-
tante de la question ne saurait transformer une défense aléatoire en une
question qu'il est «souhaitable» de traiter dans le texte de l’arrêt et dans
son dispositif.

24. Pour résumer, l'Iran n’a pas prétendu en 1996 que l’alinéa d) du
paragraphe 1 de l’article XX fournissait une base de compétence; ce
n’était pas une disposition au titre de laquelle l’Iran, dans ses conclusions
finales de 2003, demandait à la Cour de dire et juger que les Etats-Unis
avaient agi dans l’illégalité; et c’est une disposition dont la Cour disait en
1996 qu'elle offrait une éventuelle «défense au fond qu’il ... appartien-
dr{ait], le cas échéant, de faire valoir» (C LJ. Recueil 1996 (IT), p. 811,
par. 20). La Cour n’a donc rien constaté qui permette de restreindre
l’application de la règle non ultra petita.

LE LIBRE CHOIX DES MOTIFS SUR LESQUELS IL CONVIENT DE FONDER L’ARRET

25. L’arrét contient une explication subsidiaire concernant la place
faite dans le dispositif à l’alinéa d) du paragraphe 1 de l’article XX, une
place qui est en fait la première. La Cour dit qu’à son avis l’ordre dans
lequel les articles du traité de 1956 ont été examinés en l’affaire des Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
gua c. Etats-Unis d'Amérique) n’a pas été dicté par l’économie du traité;
il illustre plutôt le principe selon lequel la Cour «reste libre dans le choix
des motifs sur lesquels elle fondera son arrêt (arrêt, par. 37). Mais si on lit
comme il convient les passages pertinents de l’arrêt rendu en cette affaire
des Activités militaires et paramilitaires au Nicaragua et contre celui-ci
(Nicaragua c. Etats-Unis d’ Amérique), on doit, semble-t-il, en tirer une
autre conclusion. La Cour, dans ces passages, a dit comment elle pouvait
établir que certains actes portaient atteinte à une obligation de fond, mais
a précisé qu’elle ne pourrait pas les dénoncer comme étant une violation
du traité sans s’assurer d’abord que ces actes n'étaient pas des «mesures ...
nécessaires à la protection» des intérêts vitaux des Etats-Unis en ce qui
concerne leur sécurité (C.Z.J. Recueil 1986, p. 136, par. 272).

26. Il appartient incontestablement à la Cour de choisir les motifs sur
lesquels elle va fonder son arrêt (compte tenu des contraintes de la règle
ultra petita indiquées ci-dessus, y compris les restrictions à ladite règle),
mais la Cour l’a toujours fait en étant parfaitement consciente de ce
quest le droit applicable «véritable» dans l'affaire dont elle connaît.

74
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 232

Ainsi, pour rendre son avis consultatif sur la Licéité de la menace ou de
l'emploi d'armes nucléaires, alors qu’il lui avait notamment été présenté
une thèse juridique sur la convention relative au génocide et l’article 6 du
pacte international relatif aux droits civils et politiques, la Cour n’a pas
hésité à adopter l’idée qu’elle devait exercer «son libre choix» en cher-
chant les motifs de son avis consultatif dans le droit de la Charte et le
droit humanitaire. Il ne peut pas être à mon sens «souhaitable» ni du
reste opportun de la part de la Cour de traiter une demande qu’elle a
elle-même définie comme une demande relative à la liberté de commerce
et de navigation en faisant porter son analyse sur le droit international
concernant l’emploi de la force. Et à l’inverse, s’il faut soumettre à exa-
men judiciaire l’emploi de la force sous la forme de l’agression armée et
de la légitime défense, y a-t-il bien lieu de le faire par le chas d’une
aiguille, en l’occurrence la disposition relative à la liberté de commerce
d’un traité d’amitié, de commerce et de navigation datant de 1955? II faut
répondre ipar la négative. Ces questions sont d’une complexité et d’une
importance telles qu’elles font appel à une autre sorte de pièces de pro-
cédure et à un autre type d’affaire.

27. En outre, il est peu vraisemblable qu’il soit «souhaitable» de trai-
ter de questions importantes et difficiles sans rapport avec l’établissement
d’un point de droit soulevé par le demandeur dans ses conclusions quand
celui-ci s’est employé avec soin à empêcher la Cour d’étudier le compor-
tement qu’il adopte lui-même à l’égard de ces questions. En l’espèce, les
Etats-Unis ont soutenu qu’ils n’avaient pas violé le paragraphe 1 de
l’article X du traité mais ils ont soutenu également qu’au cas où la Cour
serait de l’avis opposé leurs actions (admises comme appartenant aux
faits établis) auraient été justifiées par l’alinéa d) du paragraphe 1 de
l’article XX. Face aux demandes reconventionnelles des Etats-Unis, l’Iran
a adopté pour stratégie, comme il était en droit de le faire, de nier tout
simplement toute allégation d’emploi illégal de la force au moment per-
tinent, rejetant souvent ailleurs la responsabilité de ce recours à la force.
L’Iran a soigneusement évité d’invoquer l’alinéa d) du paragraphe 1 de
l’article XX, même à titre aléatoire. Comme la demande reconvention-
nelle des Etats-Unis est rejetée pour les motifs indiqués dans l'arrêt
(par. 119-124), cela veut dire aussi qu’il est vain d’examiner les propres
actions de l’Iran.

28. La conséquence est que la Cour est ainsi empêchée d’examiner le
comportement antérieur de l’Iran, que ce soit par référence à la norme
énoncée à l’alinéa d) du paragraphe 1 de l’article XX ou sur le plan du
droit international plus généralement. I] me semble peu indiqué du point
de vue de la politique judiciaire de chercher à tout prix à examiner le
comportement d’un défendeur sous un angle juridique que le demandeur
a justement pris soin de soustraire à l’attention de la Cour pour ce qui
concerne son propre comportement.

75
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 233

29. Une opinion individuelle ou dissidente a pour rôle de permettre à
un juge d’expliquer pourquoi il ne souscrit pas, en partie ou en tout, au
dispositif ou bien aux motifs. L’opinion ne donne pas l’occasion d’écrire
un autre arrêt. Je n’ai donc pas jugé opportun, puisque j'estime que la
Cour n’aurait pas dû examiner du tout l’alinéa d) du paragraphe | de
l’article XX du traité, de proposer ma propre analyse des actions des
Etats-Unis par rapport à cette disposition. Toutefois, j’ai jugé bon de for-
muler quelques brèves observations sur un petit nombre de questions
juridiques portant sur la preuve et la méthodologie.

LE CRITERE DE PREUVE ET L'ÉGALITÉ DE TRAITEMENT
EN MATIÈRE DE PREUVE

30. Le critère de preuve est celui qui est applicable aux éléments de
preuve retenus par la Cour dans son arrêt. Examinant l’alinéa d) du
paragraphe 1 de l’article XX du traité, la Cour dit que les Etats-Unis ont
à s’acquitter «de la charge de la preuve ... [consistant à] démontrer l’exis-
tence d’une agression armée» pour justifier un recours à la force au titre
de la légitime défense (arrêt, par. 61). Je laisse de côté pour le moment le
point de savoir si c’est là effectivement le critère juridique à retenir, mais
je note immédiatement que, ni ici ni ailleurs, la Cour n’explique quel est
le critère de preuve à satisfaire. Que ce soit au plaideur cherchant à éta-
blir un fait qu’incombe la charge de le prouver est une règle banale et
bien établie dans la jurisprudence de la Cour (Activités militaires et para-
militaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 437).
Mais dans une affaire où les moyens de preuve tiennent une telle place,
on devait pouvoir compter que la Cour dirait clairement quel était le cri-
tère de preuve que les parties auraient à respecter pour s’acquitter de leur
charge à cet égard.

31. Pour ce qui est de ce critère de preuve dans de précédentes affaires,
la Cour a eu avant tout pour objectif, semble-t-il, de garder une certaine
liberté pour évaluer les preuves présentées, en se fondant sur les faits et
les circonstances propres à chaque affaire (voir Kazazi, Burden of Proof
and Related Issues: A Study on Evidence before International Tribunals
[Charge de la preuve et questions connexes: étude de la preuve devant les
tribunaux internationaux], 1996, p. 323; Sandifer, « Evidence before Inter-
national Courts» [La preuve devant les juridictions internationales], Acta
Scandinavica Juris Gentium, 1955, vol. 25, p. 45).

32. Dans l’affaire du Détroit de Corfou, la Cour a rejeté des preuves
«sans force probante suffisante» (fond, arrêt, C.I.J. Recueil 1949, p. 17)
et elle a expliqué en même temps qu’il fallait tabler sur «un degré de cer-
titude» (ibid., p. 17). Dans l’affaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), la Cour n’a pas même cherché à définir le critère de preuve qu'elle
retenait, se contentant simplement de déclarer de temps à autre qu'à son

76
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 234

avis les preuves présentées n’établissaient «pas suffisamment» tel ou tel
autre fait (fond, arrêt, C.I.J. Recueil 1986, p. 37, par. 54; p. 62, par. 110;
p. 85, par. 159; p. 86, par. 159; p. 113, par. 216).

33. Par conséquent, mis à part le principe généralement admis que,
plus l’accusation est lourde, plus les éléments de preuve produits doivent
être fiables, il n’y a pas grand-chose qui puisse aider les parties appelées à
comparaître devant la Cour (lesquelles savent déjà qu’elles portent le far-
deau de la preuve), à savoir comment elles peuvent s’acquitter de cette
charge à la satisfaction de la Cour. D’autres juridictions et certains tri-
bunaux d’arbitrage ont dû accepter l’obligation de procéder eux-mêmes à
cette tâche juridique de façon parfois très détaillée (voir, par exemple,
Prisoners of War, Eritrea’s Claim 17, Eritrea and Ethiopia [Les pri-
sonniers de guerre, cas n° 17 de l’Erythrée, Erythrée-Ethiopie], Eritrea
Ethiopia Claims Commission [Commission des réclamations Erythrée-
Ethiopie], Partial Award [sentence partielle] du 1°" juillet 2003, par. 43-53;
affaire Velasquez Rodriguez, arrét du 29 juillet 1988, Cour interaméri-
caine des droits de l’homme, par. 127-139). L’organe judiciaire principal
des Nations Unies devrait de même préciser, lui aussi, quels critères de
preuve il veut voir respecter et définir à quelle sorte de faits ces critères
sont applicables. Et méme si la Cour ne tient pas a prescrire de normes
générales en matière non pénale, elle aurait dû à mon avis décider quelle
était la norme requise en l’espèce et elle aurait dû la faire connaître dans
la transparence.

34. La Cour s’est contentée de dire qu’il ne lui appartenait pas d’éta-
blir «par une appréciation des différents éléments de preuve» qui était
responsable du tir de missile contre le Sea Isle City: elle dit simplement
que les Etats-Unis ne se sont pas acquittés de la charge de la preuve qui
pesait sur eux parce que «les preuves disponibles sont insuffisantes ».
Mais en vertu de quels critères est-il possible de dire que les preuves suf-
fisent ou ne suffisent pas?

35. La Cour a également jugé important de constater que

«aucune preuve directe ne permet de déterminer le type de missile
ayant touché le Sea Isle City; les éléments de preuve relatifs à la
nature des autres missiles tirés vers le territoire koweïtien à la même
époque constituent tout au plus une indication» (par. 59).

On ne voit pas bien si la Cour rejette alors les preuves indirectes en soi
(alors qu’elle les avait manifestement acceptées dans l'affaire du Détroit
de Corfou, fond, arrêt, C.I.J. Recueil 1949, p. 18) ou bien si elle les
accepte mais constate en l’espèce que ces preuves indirectes ne répondent
pas à la norme consistant à «ne laiss[er] place à aucun doute raison-
nable» qui fut énoncée en 1949 (ibid., p. 18).

36. En ce qui concerne les éléments de preuve touchant l'identité des
responsables du mouillage de la mine que l’'USS Samuel B. Roberts a
heurtée, la Cour admet — en se contentant à ce sujet de cinq lignes —
que des mines comparables étaient mouillées à l'époque dans la même
zone, que ces mines portaient des numéros de série correspondant à ceux

ad
PLATES-FORMES PETROLIERES (OP. IND. HIGGINS) 235

d’autres mines iraniennes, en particulier des mines trouvées à bord de
l’Iran Ajr. Les éléments de preuve présentés au sujet de la mine heurtée
par PUSS Samuel B. Roberts de même que les autres éléments présentés
au sujet du mouillage de mines sont assez convaincants, quel que soit le
critère utilisé à cet égard, et ils sont dépourvus des incertitudes et des
incohérences techniques dont souffrent incontestablement les moyens de
preuve présentés au sujet du tir du missile dont a été victime le Sea Isle
City. Il s’agit certainement là de preuves directes pertinentes et impor-
tantes dont on n’a pas eu l’équivalent au sujet du missile qui a frappé le Sea
Isle City. Les Etats-Unis ont également présenté des éléments permettant
de penser que l’Iran posait des mines dans des voies de navigation dont
on savait qu’elles étaient utilisées par les navires neutres, dont les navires
des Etats-Unis. Tous ces éléments de preuve, dit la Cour, ne sont «certes
pas dépourvufs] d’importance, mais [ne sont] pas déterminant{s]»
(par. 71). Mais il est impossible de savoir, faute de la moindre norme
vraiment définie et faute de toute explication complémentaire, pourquoi
la Cour aboutit à cette conclusion.

37. Je dirai en dernier lieu que la Cour me paraît avoir manqué
d’équité dans la façon dont elle traite les preuves présentées. Les éléments
complexes et contradictoires qui ont été produits au sujet du missile qui a
heurté le Sea Isle City sont dûment présentés dans l’arrêt très en détail.
Les points incertains donnent lieu à un exposé minutieux qui prend
quinze paragraphes. Au sujet des mines, les éléments de preuve ont été
présentés à la Cour avec tout autant de détails, sous le même gros
volume, et les témoignages sont fort abondants. Pour ces multiples élé-
ments qui empruntent tous la même direction, la Cour se contente d’un
unique paragraphe (par. 71).

38. Et l’on constate aussi que la Cour ne se penche pratiquement pas
sur les éléments de preuve qui lui ont été communiqués au sujet de la pré-
tendue affectation des plates-formes au mouillage de mines. De multiples
éléments de preuve ont été présentés à la Cour à ce sujet, qui correspon-
daient tantôt à des preuves directes tantôt à des preuves indirectes. Cer-
taines émanaient de plusieurs sources, d’autres ne faisaient que répéter ce
qui émanait d’une même source. Parmi les sources en question, certaines
étaient partisanes, d’autres étaient neutres. Les témoignages émanaient
parfois de participants directs aux événements, d’autres, de personnes qui
se trouvaient fort loin des lieux. Il y avait des sources contemporaines,
d’autres qui ne l’étaient pas. La Cour ne cherche nullement à faire un tri,
à classer ces éléments ni à les examiner. Elle se contente de dire qu’elle
«n’est pas pleinement convaincue» par ces éléments de preuve sans aller
elle-même plus loin dans l’analyse et l’explication (par. 76).

39. Mon propos n’est pas ici de suivre la Cour ou ne pas la suivre
dans telle ou telle autre des conclusions qu’elle formule sur les éléments
de preuve présentés. Je tiens plutôt à dire que sa méthodologie laisse à
désirer.

78
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 236

LE DROIT INTERNATIONAL ET L’INTERPRÉTATION DE L’ALINEA D) DU
PARAGRAPHE | DE L'ARTICLE XX DU TRAITE

40. Si elle ne pratique donc pas dans l'arrêt légalité de traitement à
l'égard des éléments de preuve qui lui sont présentés, c’est que la Cour
estime que, «quand bien même ... elle admettrait l’exactitude des alléga-
tions» (par. 76), comme elle le dit, le problème est véritablement de
savoir si les attaques lancées par les Etats-Unis contre les plates-formes
«pouvaient se justifier au titre de la légitime défense» (ibid.). Et, pour
analyser ces attaques lancées par les Etats-Unis contre les plates-formes,
la Cour expose le jus ad bellum relatif à l’agression armée et à la légitime
défense. Elle rappelle au paragraphe 39 de l’arrêt que les Parties sont en
désaccord sur la question du lien entre la légitime défense et l’alinéa d) du
paragraphe 1 de l’article XX du traité.

41. Le texte de l’alinéa d) du paragraphe 1 de l’article XX du traité ne
propose, fût-ce implicitement, aucune réponse à la question de savoir si
l’emploi de la force a jamais été envisagé comme une «mesure» qui pour-
rait «étre nécessaire» a la protection d’«intéréts vitaux sur le plan de la
sécurité». En 1986, la Cour a répondu a cette question tout au moins
jusqu’a un certain point. Elle a dit en effet que «des mesures de légitime
défense, individuelle ou collective, peuvent étre considérées comme entrant
dans la catégorie plus vaste des mesures qualifiées a l’article XXI» —
dans l’affaire considérée alors le texte évoqué correspondait a celui de
l’article XX du traité de 1955 (C.LJ. Recueil 1986, p. 117, par. 224).
Nous ne disposons pas de travaux préparatoires à l’appui de cet argu-
ment. En 1986, la Cour a uniquement évoqué un rapport de la commis-
sion des affaires étrangères du Sénat des Etats-Unis pour étayer cette
proposition. Tout ce contexte est cité au paragraphe 40 de notre arrêt
actuel.

42. Certes, en 1986, la Cour a estimé qu’une action menée au titre de
la légitime défense pouvait constituer une «mesure» qu’une partie consi-
dérerait comme nécessaire à la protection de ses intérêts vitaux sur le plan
de la sécurité. Mais dans l’arrêt d’aujourd’hui, il est opéré un glissement
entre cette vérité-là et l’idée que, en 1986, la Cour a constaté que la seule
action militaire qui fût autorisée pour justifier ce qui risquerait autrement
d’être une violation d’une des obligations découlant du traité correspon-
dait à la légitime défense pratiquée pour répondre à une agression armée.
Peut-être cette idée est-elle fondée, peut-être ne l’est-elle pas, mais à mon
avis elle va au-delà de ce qui fut décidé en 1986.

43. En 1986, la Cour a incontestablement reconnu que, sous ses «moda-
lités moins brutales», l'emploi de la force pouvait susciter d’autres réac-
tions (C.Z.J. Recueil 1986, p. 101, par. 191). Que la Cour ait envisagé
exclusivement des contre-mesures ne reposant pas sur l’emploi de la
force, c’est une question qui pour l’instant relève de la conjecture. Sur ce
point aussi, l’arrêt actuel s’abstient d'examiner le problème. Après avoir
dit en 1986 qu’une des mesures nécessaires à la protection d’intérêts
vitaux sur le plan de la sécurité pouvait consister à mener une action au

79
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 237

titre de la légitime défense, la Cour passe tout simplement à l’idée assez
différente selon laquelle il faut qu'il y ait eu agression armée contre un
Etat, laquelle autorise la légitime défense, avant que des actes militaires
puissent être considérés comme des mesures prises en vertu de l’alinéa d)
du paragraphe 1 de l’article XX du traité. Mais il faut certainement,
pour passer de la première proposition à la seconde, prendre appui sur
quelques marches intermédiaires.

44. La Cour demande alors si les Parties ont «envisag[é] ou adm{is]»
que, toutes les fois qu’il serait fait usage de la force au titre de l’alinéa d)
du paragraphe 1 de l’article XX, il faudrait que ce recours a la force
armée soit «compatible avec les conditions énoncées par le droit interna-
tional» (par. 40). La Cour répond que

«[u]ne interprétation de l’alinéa d) du paragraphe 1 de l’article XX
selon laquelle les «mesures» qui y sont prévues pourraient même
comprendre un recours illicite à la force par une partie contre l’autre
ne serait guère compatible avec l’article premier» (par. 41).

Mais je me permets alors de demander si la question qui se pose n’est pas
précisément de savoir si la Cour est compétente pour décider, au sujet de
l’alinéa d) du paragraphe | de l’article XX, qu’une certaine mesure est ou
non «un recours illicite à la force»?

45. Il est aujourd’hui banal de rappeler que les traités doivent être
interprétés à l’aide des règles énoncées à l’article 31 de la convention de
Vienne sur le droit des traités, article très largement considéré comme
l'expression du droit international général. A l’alinéa c) du paragraphe 3
de cet article 31, que la Cour met en vedette, la convention de Vienne dit
que, pour interpréter un traité, «il sera tenu compte, en même temps que
du contexte ... de toute règle pertinente de droit international applicable
dans les relations entre les parties».

46. Pour la Cour, cette disposition intègre la totalité des dispositions
de fond relatives à l’emploi de la force qu’énonce le droit international
(lequel, au paragraphe 42 de l’arrêt, est défini comme s’étendant au droit
de la Charte). Et, ce faisant, la Cour oublie que le paragraphe 3 de l’ar-
ticle 31 impose de tenir compte du «contexte»: or, ce «contexte» est très
clairement celui d’un traité économique et commercial. Ce qui est prévu à
l'alinéa c) du paragraphe 3 de l’article 31, c’est qu’une disposition faisant
appel à interprétation qui est énoncée à l’alinéa d) du paragraphe 1 de
l’article XX deviendra beaucoup plus claire quand on se rappellera le
type de traité dans lequel elle figure ainsi que toute autre «règle perti-
nente» régissant les relations entre l’Iran et les Etats-Unis. Il ne s’agit pas
d’une disposition visant à première vue à intégrer toutes les règles de fond
du droit international qui portent sur un sujet dont la disposition ne dit
rien — ce n’est du moins pas le cas tant que la Cour ne donne pas plus
d’explications qu’elle ne fait.

47. Après avoir rappelé que les Parties divergent sur le rôle joué par la
Charte et par le droit international coutumier dans l’optique de l’ali-
néa d) du paragraphe 1 de l’article XX, la Cour dit qu’«il s’agit ici d’une

80
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 238

question d'interprétation du traité, et en particulier de l’alinéa d) du
paragraphe 1 de l’article XX» (par. 40). Mais concrètement, le fait est
que la Cour ne cherche pas à interpréter ce paragraphe 1 d) de l’ar-
ticle XX. Il faut aller jusqu’au paragraphe 73 pour trouver une première
référence juridique au texte de cette disposition. Entre-temps, on a eu
quinze pages sur le droit international de l’agression armée, de la légitime
défense et de son application, aux yeux de la Cour, aux événements
entourant les attaques lancées par les Etats-Unis contre les plates-formes
pétrolières.

48. Une interprétation faite «de bonne foi suivant le sens ordinaire à
attribuer aux termes du traité dans leur contexte et à la lumière de son
objet et de son but» (convention de Vienne sur le droit des traités, art. 31,
par. 20) aurait sûrement conduit à examiner attentivement les termes
mêmes de l’alinéa d) du paragraphe 1 de l’article XX, et à accorder lors
de cet examen une attention toute particulière au terme «nécessaire» et à
l'expression «intérêts vitaux sur le plan de la sécurité». La Cour aurait
dû, à mon sens, chercher elle-même d’abord à apprécier si des intérêts
vitaux sur le plan de la sécurité étaient en danger. La Cour aurait alors
constaté que l’Iran lui-même admettait que la situation dans le Golfe en
général et les dangers que ce qu ’on appelait la « guerre des pétroliers» fai-
sait courir au commerce, ainsi que les coûts liés à cette guerre, portaient
effectivement atteinte aux intérêts vitaux des Etats-Unis sur le plan de la
sécurité (voir arrêt, par. 73). La Cour aurait dû ensuite examiner, sans
avoir le moins du monde besoin d’accorder une «marge d’appréciation», le
sens du terme «nécessaire». Dans le contexte des événements de l’époque,
la Cour aurait certainement observé que, en droit international géné-
ral, le terme «nécessaire» s’entend aussi comme imposant de prendre en
compte un certain besoin de «proportionnalité». Il aurait fallu alors éva-
luer les preuves concrètes présentées compte tenu de ces différents élé-
ments — il s’agissait d'interpréter le traité par application des règles de la
convention de Vienne sur le droit des traités.

49. Or, la Cour n’a pas interprété l’alinéa d) du paragraphe | de l’ar-
ticle XX en faisant appel aux règles de l’interprétation des traités. Elle a
plutôt en fait invoqué la notion de l’interprétation des traités pour écarter
le droit applicable. Elle a remplacé les termes de l’alinéa d) du para-
graphe 1 de l’article XX par ceux que le droit international applique à
l'emploi de la force et l’on perd alors complètement de vue le texte de
l'alinéa d) du paragraphe 1 de l’article XX. Soulignant qu’«initialement »
et «devant le Conseil de sécurité» (arrêt, par. 62, 67, 71-72) les Etats-Unis
avaient déclaré avoir agi au titre de la légitime défense, la Cour estime
fondamentalement que le «véritable différend» porte sur le droit de
l'agression armée et de la légitime défense. Ce serait le droit par rapport
auquel il faut interpréter les dispositions de l’alinéa d) du paragraphe 1
de l’article XX, et les dispositions proprement dites de ce paragraphe I d)
de l’article XX sont mises de côté et ne sont pas interprétées du tout.

50. Les Etats-Unis — peut-être parce qu’ils se rappelaient tout parti-
culièrement l’injonction formulée en 1986 par la Cour dans l’affaire des

81
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 239

Activités militaires et paramilitaires au Nicaragua et contre celui-ci ( Nica-
ragua c. Etats-Unis d'Amérique) quant à l'obligation juridique de signaler au
Conseil de sécurité toute mesure adoptée au titre de la légitime défense —
ont pris soin en l’espèce d’obéir à cette prescription. Mais ce n’est pas la
licéité de cette prétention-/à de légitime défense signalée au Conseil de sécu-
rité qui est portée devant la Cour. L’arrét est énoncé comme si, en l'espèce,
les Etats-Unis avaient axé principalement leurs moyens sur le droit à la légi-
time défense. Tel n’est pas le cas. Les Etats-Unis ont invoqué cet argument
sous forme de conclusion finale de caractère subsidiaire, à considérer exclu-
sivement pour le cas où la Cour déciderait de ne pas retenir leurs autres
arguments. Or, la Cour ne prend pas du tout en considération la conclusion
principale qui consiste à justifier le recours à la force dans l’optique même
des critères définis à l’alinéa d) du paragraphe 1 de l’article XX. Après
avoir dit et répété en 1996 que ladite disposition offre une défense au fond
qu’il serait possible de faire valoir à ce stade-là (C.Z.J. Recueil 1996 (II),
p. 811, par. 20), la Cour s’abstient totalement sur ce point. A toutes fins
pratiques, elle dit aux Etats-Unis que, ayant signalé au Conseil de sécurité
que les actes dont il s’agissait ont été commis au titre de la légitime défense,
les Etats-Unis doivent être jugés à ce titre et à ce titre seulement.

51. En outre, en faisant de la question à régler une question de légitime
défense internationale et non une question relative à l’action «nécessaire»
aux fins d’assurer la protection [d’]«intéréts vitaux sur le plan de la sécu-
rité», suivant les termes mêmes du traité de 1955, la Cour rétrécit la liste
des questions de fait à examiner. En reformulant ainsi la thèse des Etats-
Unis, la Cour réduit à néant l’intérêt juridique de la situation faite au
commerce du pétrole en général pendant la «guerre des pétroliers». Pour
la Cour, il ne se pose plus qu’une seule question qui est de savoir si l’at-
taque dirigée contre deux navires (le Sea Isle City et PUSS Samuel B.
Roberts) constituait une agression armée dirigée contre les Etats-Unis
justifiant une action militaire au titre de la légitime défense.

52. En outre, la Cour a dans cet arrêt fait ce qu’elle s’était engagée a ne
pas faire en 1996. Parfaitement consciente déjà à cette date que la ques-
tion sur laquelle l’Iran aurait aimé qu’elle se prononce était celle de la
licéité du recours à l’action militaire par les Etats-Unis du point de vue
du droit international relatif à l'emploi de la force, la Cour a décidé a
cette date qu’elle n’avait compétence que pour une seule question: celle
de savoir si le recours à la force par les Etats-Unis violait les obligations
relatives à la liberté de commerce prescrites au paragraphe 1 de l’article X
du traité de 1955. La Cour se pencherait aussi ultérieurement sur tous
moyens de défense que les Etats-Unis soulèveraient au titre de l’alinéa d)
du paragraphe 1 de l’article XX. Il n’y a absolument rien qui indique que
la Cour envisageait de réintroduire par le biais d’une interprétation de
l'alinéa d) du paragraphe 1 de l’article XX la question beaucoup plus
large pour laquelle elle avait si nettement dit en 1996 qu'elle n’avait pas
compétence.

53. En 1996, le demandeur recherchait une base juridictionnelle pour
intenter à l’encontre du défendeur au sujet de l’emploi de la force une

82
PLATES-FORMES PÉTROLIÈRES (OP. IND. HIGGINS) 240

action fondée sur le droit international coutumier et le droit de la Charte.
La Cour a décidé que le seul différend dont elle fût saisie portait sur la
liberté de commerce prescrite au paragraphe 1 de l’article X du traité de
1955.

54. Le présent arrêt, par une série de démarches que j’ai décrites (dont
chacune à mon avis peut être contestée), revient essentiellement à infirmer
la décision de 1996 car la disposition que la Cour qualifiait en 1996 de
«moyen de défense» lui sert désormais de point d’ancrage pour statuer
sur la licéité des actions militaires des Etats-Unis en droit international.

(Signé) Rosalyn HIGGINS.

83
